          Case 1:21-cv-04500-LTS Document 5 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT JAMES SWINT; CHRYSTAL
 MARIE SWINT,

                                Plaintiffs,
                                                               1:21-CV-4500 (LTS)
                    -against-                                  CIVIL JUDGMENT
 ROBERT R. REDFIELD, et al.,

                                Defendants.

       Pursuant to the order issued August 16, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff Robert James Swint’s failure to submit a completed request to proceed in

forma pauperis or pay the $402 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff Robert James Swint and note service on the docket.

SO ORDERED.

 Dated:   August 16, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
